Title: To Thomas Jefferson from Louis Guillaume Otto, 15 October 1786
From: Otto, Louis Guillaume
To: Jefferson, Thomas



Monsieur
Newyork le 15. 8bre. 1786.

Le Congrès ayant pris une resolution concernant notre convention Consulaire, il dependra desormais en grande partie de Votre Excellence que cette affaire soit terminée à la satisfaction des deux nations. J’ai lieu de croire que Vous recevrés par le paquebot qui Vous portera cette lettre des instructions qui y sont relatives et sans entrer dans aucun detail sur les vues du Congrès je me borne à Vous expliquer les raisons qui rendent la conclusion de cette affaire infiniment interessante pour les deux puissances.
Le Commerce reciproque entre la France et les Etats unis commence à reprendre quelqu’activité, et il augmentera à mesure que le Contrat des fermiers generaux tirera vers sa fin. Les liaisons des Antilles Françoises avec la Nouvelle Angleterre sont deja très considerables et l’on a conté dans le Connecticut seulement plus de 400. Batimens expédiés dans une année pour nos Colonies. Mais ce Commerce naissant se trouve sans cesse gêné par les difficultés que nos Armateurs eprouvent dans les ports Americains. La  dispersion des equipages leur est surtout infiniment desavantageuse. Nos matelots connoissant le peu de pouvoirs des Consuls s’adressent très souvent à des Juges Americains pour faire annuller les engagemens pris en France et nos Capitaines sont obligés de les remplacer à très grands frais par des matelots etrangers qui profitent de l’occasion pour demander des salaires exorbitans. Les Contrats faits dans les Chancelleries des Consuls se trouvent sans vigueur et sans execution et les Armateurs ne sont jamais surs de leurs proprietés puisque les Consignataires, mal intentionnés, tirant parti de la difference des loix et des formes ont soin de faire annuller par un Juge Americain les conventions faites en France conformement à nos loix et à nos usages. D’ailleurs les delais et les longs detours de la Jurisprudence civile ne conviennent pas à des Capitaines dont le sejour est limité et très dispendieux. Tous ces inconveniens, Monsieur, ont singulierement decouragé nos Negocians et l’on peut être certain que le Commerce entre les deux nations languira autant que les Consuls n’auront pas les pouvoirs qui leur sont attribués par la convention. Vous avés donné tant de preuves de Votre desir de faciliter les liaisons commerciales avec les Etats unis, que je vous parle de cet objet avec la confiance la plus entiere.
Tous les bons patriotes, Monsieur, voyent avec peine que le Congrès n’ait pas encore pu etablir le droit de 5. pour o/o. Quoique tous les Etats ayent actuellement fait des actes qui le lui accordent, ces actes se trouvent si différens entre eux mêmes qu’ils ne sauroient servir de base à un reglement general.
La Convention Commerciale s’est assemblée à Annapolis dans le Courant du mois dernier, mais ne se trouvant pas assés nombreuse pour entrer en matière elle s’est bornée à adresser aux differentes Legislatures un raport par lequel elle demande des pouvoirs plus etendus pour prendre en consideration tout ce qui peut interesser l’harmonie et la consistance nationale des Etats unis. II n’est pas bien certain que ces pouvoirs soient accordés.
Vous trouverés dans les gazettes, Monsieur, de longs details sur la revolte de plusieurs districts de la Nouvelle Angleterre. On y demande à hauts cris la cessation des Cours de justice. Tout le monde croit que les seditieux n’obtiendront rien et que ces commotions ne serviront qu’à fortiffier le Gouvernement et la Constitution.
M. Monroe est sur le point de s’en retourner en Virginie. Le Congrès perd en lui un Membre très assidu. Il sera probablement remplacé par M. Madison.
J’ai l’honneur d’être avec le plus respectueux attachement Monsieur,  De Votre Excellence, le très humble et très obeissant serviteur,

Otto

